                                                                          F. McClure Wallace, Esq.
                                                                      1
                                                                          Nevada Bar No.: 10264
                                                                      2   Patrick R. Millsap, Esq.
                                                                          Nevada Bar No.: 12043
                                                                      3   WALLACE & MILLSAP
                                                                          510 W Plumb Ln., Ste. A
                                                                      4
                                                                          Reno, Nevada 89509
                                                                      5   (775) 683-9599
                                                                          mcclure@wallacemillsap.com
                                                                      6   patrick@wallacemillsap.com
                                                                          Attorneys for Defendants Laura Drucker
                                                                      7
                                                                          and Susan Cossette
                                                                      8
                                                                                               UNITED STATE DISTRICT COURT
                                                                      9
                    510 W Plumb Ln., Reno, Nevada / (775) 683-9599




                                                                                                     DISTRICT OF NEVADA
                                                                     10

                                                                     11
Wallace & Millsap




                                                                          STATE FARM LIFE INSURANCE
                                                                     12   COMPANY, and Illinois Corporation            Case No.: 3:19-cv-00658-LRH-WGC
                                                                     13
                                                                                                         Plaintiff,
                                                                     14                                                STIPULATION AND ORDER TO
                                                                                v.                                    EXTEND LAURA DRUCKER AND
                                                                     15                                               SUSAN COSSETTE'S DEADLINE
                                                                          THE ESTATE OF CATHERINE G.                   TO ANSWER, OR OTHERWISE,
                                                                     16
                                                                          NEIGHBORS; CASHA KAUFER,                      RESPOND TO PLAINTIFF'S
                                                                     17   Individually, and as Representative of             COMPLAINT FOR
                                                                          the Estate of Catherine G. Neighbors;          INTERPLEADER AND FOR
                                                                     18   MICHAEL ROBERT DOUGLAS,                         DECLARATORY RELIEF
                                                                          Individually and as Representative of
                                                                     19
                                                                          the Estate of Catherine G. Neighbors;              (FIRST REQUEST)
                                                                     20   LAURA DRUCKER, SUSAN
                                                                          COSSETTE; DOES I THROUGH X;
                                                                     21   and ROE CORPORATIONS XI
                                                                          THROUGH XX, inclusive,
                                                                     22

                                                                     23                              Defendants.

                                                                     24

                                                                     25         Defendants Laura Drucker and Susan Cossette (hereby "Defendants"), by and

                                                                     26 through their counsel of record, McClure Wallace, Esq. and Patrick Millsap, Esq. of

                                                                     27 Wallace & Millsap, and Plaintiff State Farm Life Insurance Company (hereby

                                                                     28 "Plaintiff"), by and through its legal counsel of record Michael A. Pintar, Esq. of

                                                                                                              Page 1 of 3
                                                                      1 McCormick, Barstow, Sheppard, Wayte & Carruth, hereby stipulate to allow

                                                                      2 Defendants until January 6, 2020 to answer, or otherwise, respond to Plaintiff's

                                                                      3 Complaint in Interpleader and for Declaratory Relief filed on October 30, 2019.

                                                                      4         This is the first stipulation requesting an extension of time for Defendants to

                                                                      5 file an answer, or otherwise, respond to Plaintiff's Complaint in Interpleader and for

                                                                      6 Declaratory Relief.

                                                                      7         Counsel certify this request is made for good-cause and not for the purpose of

                                                                      8 undue delay.

                                                                      9
                    510 W Plumb Ln., Reno, Nevada / (775) 683-9599




                                                                          DATED: November 27, 2019                   DATED: November 27, 2019
                                                                     10

                                                                     11   By: /s/F. McClure Wallace              .   By: /s/ Michael A. Pintar.     .
Wallace & Millsap




                                                                          F. McClure Wallace, Esq.                   Michael A. Pintar, Esq.
                                                                     12   State Bar No.: 10264                       Nevada Bar No. 3789
                                                                     13   Patrick R. Millsap, Esq.                   MCCORMICK,       BARSTOW,   SHEPPARD,
                                                                          Nevada Bar No.: 12043                      WAYTE & CARRUTH LLP
                                                                     14   WALLACE & MILLSAP LLC                      241 Ridge Street, Suite 300
                                                                          510 W Plumb Lane, Suite A                  Reno, NV 89501
                                                                     15   Reno, NV 89509                             Attorney for Plaintiffs
                                                                     16   Attorneys for Defendants

                                                                     17

                                                                     18 / / /

                                                                     19

                                                                     20 / / /

                                                                     21

                                                                     22 / / /

                                                                     23

                                                                     24 / / /

                                                                     25

                                                                     26 / / /

                                                                     27

                                                                     28 / / /

                                                                                                               Page 2 of 3
                                                                     1                                      ORDER

                                                                     2        The Court hereby grants the Parties’ Stipulation to Extend Defendants Laura

                                                                     3 Drucker and Susan Cossette's Deadline to Answer, or Otherwise, Respond to

                                                                     4 Plaintiff's Complaint in Interpleader and Declaratory Relief. Defendants shall have

                                                                     5 until January 6, 2020 to file an answer, or otherwise, respond to Plaintiff's

                                                                     6 Complaint in Interpleader and Declaratory Relief.

                                                                     7        IT IS SO ORDERED.

                                                                     8        Dated: December 2, 2019.

                                                                     9
                    510 W Plumb Ln., Reno, Nevada / (775) 683-9599




                                                                                                             ______________________________________
                                                                     10
                                                                                                             United States Magistrate Judge
                                                                     11
Wallace & Millsap




                                                                     12

                                                                     13

                                                                     14

                                                                     15

                                                                     16

                                                                     17

                                                                     18

                                                                     19

                                                                     20

                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28

                                                                                                            Page 3 of 3
